Citation Nr: 0401632	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  97-18 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from August 1962 to 
February 1963, and from June 1964 to December 1983.  The 
appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefit sought on appeal. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
issue on appeal has been obtained, and no further development 
is necessary to comply with the Veterans Claims Assistance 
Act of 2000.

2.  The veteran died in November 1996; the death certificate 
lists the cause of death as colon cancer with metastasis to 
the lung.

3.  The veteran served in the Republic of Vietnam from June 
1966 to June 1967.

4.  During his lifetime, the veteran was service-connected 
for post-traumatic stress disorder, rated as 30 percent 
disabling.  Post-traumatic stress disorder is not shown to 
have been etiologically related to the cause of the veteran's 
death or to otherwise have contributed or hastened his 
demise.

5.  Colon cancer was not present in service, manifested 
within one year of the veteran's discharge from service, or 
etiologically related to service, nor does the evidence show 
that a disease that is related to service for which the 
presumption of service connection may be warranted caused or 
contributed substantially or materially to the cause of the 
veteran's death.


CONCLUSION OF LAW

The cause of the veteran's death, metastatic colon cancer, 
was not incurred in or aggravated by military service nor may 
it be presumed to have been incurred in service; a service-
connected disability did not cause the veteran's death or 
contribute substantially or materially to cause his death.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1310, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
became law.  The VCAA is applicable to all claims filed on or 
after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.  Among its other 
provisions, this law redefines the obligation of VA with 
respect to the duty to assist.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001); see also 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.159).

First, VA has a duty to notify the appellant and her 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate her claim. 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments became effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. 
§ 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and do 
not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.

The Board finds that the VA has provided the appellant with 
proper notice of the type of evidence, medical and otherwise, 
necessary in order to complete her claim.  Here, while the 
appellant was initially given notice of the type of evidence 
required to establish a "well-grounded" claim, which is no 
longer a valid basis for service connection, the basic 
elements for establishing service connection, irrespective of 
the well-grounded doctrine, have remained unchanged.  

The Board finds that the appellant was provided adequate 
notice as to the evidence needed to substantiate her claim 
for service connection for the cause of the veteran's death.  
The Board concludes that discussions as contained in the 
initial rating decision, statement of the case, supplemental 
statements of the case, and in correspondence to the 
appellant, have provided her with sufficient information 
regarding the applicable regulations regarding the evidence 
necessary to substantiate her claim.  Specifically, the Board 
observes that in lengthy letters to the appellant dated in 
November 2001 and more recently in June 2003, the RO provided 
the appellant with detailed information about the new rights 
provided under the VCAA, including the furnishing of forms 
and notice of incomplete applications under 38 U.S.C.A. § 
5102, providing notice to claimants of required information 
and evidence under 38 U.S.C.A. § 5103, and the duty to assist 
claimants under 38 U.S.C.A. § 5103A.  The RO described the 
evidence needed to establish the appellant's claim, and 
specifically identified what evidence was needed from the 
appellant versus what evidence VA would attempt to procure.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
finds, therefore, that such documents are in compliance with 
the VA's revised notice requirements.  The Board concludes 
that VA does not have any further outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.

The Board also finds that to the extent practicable, all 
relevant facts have been properly developed with respect to 
the issue on appeal, and that all relevant evidence necessary 
for an equitable resolution of this issue has been identified 
and obtained.  The evidence of record includes the veteran's 
service medical records, reports of VA medical opinion, 
private medical records, and personal statements made by the 
appellant in support of her claim.  The Board is not aware of 
any additional relevant evidence which is available in 
connection with this appeal, and concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the appellant's claim for service 
connection.  Therefore, no further assistance to the 
appellant regarding the development of evidence is required, 
and would otherwise be unproductive.  See generally VCAA; see 
also Bernard v. Brown, 4 Vet. App. 384 (1993). 

Regarding the 30-day period for response referenced in the 
June 2003 letter, the Board notes that the United States 
Court of Appeals for the Federal Circuit, on September 22, 
2003, invalidated the 30-day response period contained in 
38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  The Court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  In this 
regard, the President has recently signed into law, the 
Veterans Benefits Act of 2003, Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003), which 
now permits the VA to adjudicate a claim before the 
expiration of the one-year time period.  A review of the 
record discloses the appellant did not respond to requests 
for any additional evidence or information regarding evidence 
pertinent to her claim.  Therefore, the Board is satisfied 
that the requirements of the VCAA have been met.


Entitlement to Service Connection

The appellant contends that the veteran died as a result of 
cancer which developed as a result of exposure to Agent 
Orange herbicide and stress associated with his service-
connected post-traumatic stress disorder (PTSD).

The veteran's service medical records are negative for any 
findings or diagnosis of colon cancer. 

The first clinical indication of colon cancer is not until 
November 1994, when the veteran presented with complaints of 
abdominal pain.  Private medical reports, dated from November 
1994 to Mach 1995, document treatment the veteran received 
for metastatic colon cancer.  These records indicate a large 
hepatic lesion was initially shown on computerized tomography 
(CT scan).  Subsequent colonoscopy showed a polypoid mass at 
the rectosigmoid junction, opined to be the primary lesion.  
Biopsies were conducted and the results were suggestive of 
adenocarcinoma.  The veteran underwent surgical resection of 
the colon in February 1995.  Resection of the liver was 
determined not to be feasible due to the extent of 
metastasis.  Pathological findings confirmed an invasive 
Grade III adenocarcinoma.  

The veteran died in November 1996.  The death certificate 
lists the cause of the veteran's death as colon cancer with 
metastasis to lung.  The certifying physician noted the 
interval between onset of the terminal condition and death as 
"months."  No underlying or related causes were listed.  

Service connection may be granted for a disability resulting 
from injury suffered or disease contracted while on active 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Certain 
disorders associated with herbicide agent (Agent Orange) 
exposure in service are presumed to be service connected if 
they are manifested to a compensable degree within a 
specified time period.  See, 38 C.F.R. §§ 3.307, 3.309.

Veterans diagnosed with an enumerated disease who, during 
active service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962 and ending on May 7, 
1975, shall be presumed to have been exposed to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).

VA, under the authority of the Agent Orange Act of 1991, has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam Era is not warranted for gastrointestinal tumors, 
including colon cancer.  See 64 Fed. Reg. 59232 (November 2, 
1999). Based on studies reviewed by the National Academy of 
Sciences, the notice in the Federal Register indicates that 
"on the basis of all evidence available, the Secretary has 
found that the credible evidence against an association 
between gastrointestinal tumors (stomach cancer, pancreatic 
cancer, colon cancer, and rectal cancer) and brain tumors and 
herbicide exposure outweighs the credible evidence for such 
an association, and he has determined that a positive 
association does not exist."  Id.

The evidence in this case demonstrates the primary site of 
the veteran's cancer as the rectosigmoid with metastasis to 
the liver and lung.  Therefore, under the circumstances of 
this case, the Board finds that presumptive service 
connection for colon cancer and, therefore, for the veteran's 
cause of death based on exposure to an herbicide agent while 
in Vietnam is not warranted.  38 U.S.C.A. § 1116 (West 2002); 
38 C.F.R. § 3.307, 3.309.

The United States Court of Appeals for the Federal Circuit 
has held that when a claimed disorder is not included as a 
presumptive disorder direct service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact "incurred" during service.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed Cir. 1994).

In this regard, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  For 
the showing of a chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where 
the condition noted in service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service was the principal or 
contributory cause of death.  38 C.F.R. § 3.312(a).  The 
issue involved will be determined by exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran, including, 
particularly, autopsy reports.  Id. The service connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death", thereby 
contributing substantially or materially to the cause of 
death.  See, Lathan v. Brown, 7 Vet. App. 359 (1995); 38 
C.F.R. § 3.312(c)(1) (2003).  If the service-connected 
disability affected a vital organ, consideration must be 
given to whether the debilitating effects of the service-
connected disability rendered the veteran less capable of 
resisting the effects of other diseases.  See, 38 C.F.R. § 
3.312(c)(3).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).

To summarize, the veteran's death certificate reflects that 
he died in November 1996 as a result of metastatic colon 
cancer.  The veteran's service medical records are negative 
for any mention of this disease.  The treatment records in 
the file indicate that the first mention of colon cancer was 
in November 1994.  None of the evidence in the record 
establishes, or even suggests, a link between the veteran's 
colon cancer and his prior military service.  In a July 2002 
report, a VA examiner concluded that the assembled medical 
evidence did not demonstrate that adenocarcinoma of the colon 
was related to herbicide exposure.  In that report as well as 
a March 2003 addendum, the examiner indicated that the 
evidence did not establish that the veteran's colon cancer 
was present during active duty.  In light of the lack of 
evidence establishing such a link, the lack of evidence that 
the veteran suffered from colon cancer in service, and in 
light of the nearly 11 year interval between the veteran's 
discharge from service and the first mention in his medical 
records of colon cancer, the Board finds that service 
connection for the veteran's cause of death due to colon 
cancer is not warranted.  38 U.S.C.A. §§ 1110, 1310; 38 
C.F.R. 
§ 3.312.

At the time of his death the veteran had established service 
connection for a single disability, PTSD.  There is no 
evidence in the record to indicate that this disability was a 
contributing cause of the veteran's death.  None of the 
treatment notes suggest that there was a relationship between 
the service-connected disability and the veteran's colon 
cancer or his death, and the death certificate does not list 
any contributory causes of death, but is limited solely to 
metastatic colon cancer.  In a March 2003 report, a VA 
examiner concluded, based upon a review of the assembled 
medical evidence, there was no evidence the veteran's PTSD 
was involved in, contributed to, or hastened his death.  The 
appellant has presented no medical evidence to refute this 
finding.  Therefore, the Board finds that the veteran's 
service-connected disability was not a contributory cause of 
his death.  38 C.F.R. § 3.312.

Therefore, the Board finds that entitlement to service 
connection for the veteran's cause of death is not warranted, 
based either on a presumption due to herbicide exposure, or 
directly.  Similarly, the Board finds that the veteran's 
service-connected PTSD is not shown to have contributed 
substantially and materially to his death.

Finally, the Board notes that the appellant indicated she 
completed three years toward her Bachelor of Science degree 
in nursing.  Generally, the Court has held that lay persons, 
such as the appellant, are not qualified to offer an opinion 
that requires medical knowledge, such as a diagnosis or an 
opinion as to the cause of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  In this instance, 
the appellant has not proffered any particular theory of 
entitlement based upon her studies in nursing.  However, to 
the extent that the appellant may be considered as possessing 
specialized knowledge based upon her instruction in degree 
program in nursing science, the Board finds her assertions 
concerning a relationship between the cause of the veteran's 
death and his service-connected disability or exposure to 
herbicide agents during active duty are not probative of the 
etiology of the veteran's terminal condition, and carry no 
probative value in this instance.  In addition, there is no 
indication that the appellant's opinion was predicated upon a 
complete review of the assembled medical evidence in this 
case.  The appellant relies upon a newspaper article 
concerning a health study conducted to determine the effects 
of defoliant exposure.  Moreover, in the context of her July 
1997 hearing, she was unable to provide more than mere 
speculation concerning an etiological relationship between 
the veteran's colon cancer and his period of military service 
or any incident therein.  Thus, the Board finds that the 
appellant's statements do not provide a sufficient basis, 
without resort to extreme speculation, to conclude that the 
veteran's colon cancer is etiologically related to his period 
of military service.  The Board notes that the appellant 
additionally indicated she worked in the 'medical 
profession,' although this was apparently in an 
administrative capacity.


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



